Citation Nr: 1815910	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-09 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to special monthly compensation based upon the need for aid and attendance and/or housebound status (SMC).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran had active service from October 1961 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, Philippines.  Jurisdiction currently resides at the VA RO in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2018 hearing conducted via videoconference with regard to his claim on appeal.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's combined service-connected disabilities require the factual need for the aid and attendance of another person.


CONCLUSION OF LAW

The criteria for SMC based on the need for aid and attendance are met.  38 U.S.C. §§ 1114(l), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required.
SMC is warranted if, as a result of a service-connected disability, a veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. § 1114 (l) 38 C.F.R. § 3.352(a).  SMC is warranted if a veteran has a service-connected disability rated as total and has additional service-connected disabilities independently rated as 60 percent or more, or by reason of such service-connected disabilities is permanently housebound.  38 U.S.C. 
§ 1114(s); 38 C.F.R. § 3.350(i). 

A higher level of compensation is payable to eligible veterans who, by reason of service-connected disability, require the regular aid and attendance of another person.  The need for aid and attendance means helplessness or being so nearly helpless as to require the regular assistance of another person.  In order to establish entitlement to an increased compensation based on the need for regular aid and attendance, a veteran must have an anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes of 5/200 or less or have a factual need for regular aid and attendance of another person.  38 U.S.C. § 1114(l); 38 C.F.R. 
§ 3.351(b), (c).

Determinations as to need for aid and assistance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the appellant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of the appellant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). Performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c). 

VA must consider the enumerated factors under 38 C.F.R. § 3.352(a); that eligibility requires at least one of the enumerated factors to be present; and that, because the regulation provides that the "particular personal function" which a veteran is unable to perform should be considered in connection with his condition as a whole, the "particular personal function" must be one of the enumerated factors.  Turco v. Brown, 9 Vet. App. 222 (1996).

It is not required that all of the disabling conditions enumerated above (in 38 C.F.R. § 3.352(a) (2017)) be found to exist before a favorable rating may be made.  38 C.F.R. § 3.352(a) (2017) provides that "[i]t is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need."

The Veteran submitted a VA Disability Benefits Questionnaire (DBQ) for Aid and Attendance in April 2015 which was accepted as a claim for SMC.  

Effective April 2015, the Veteran has the following service-connected disabilities: loss of balance associated with Parkinson's disease with major depressive disorder and dementia (30 percent); tremors, arm swing, upper extremity associated with Parkinson's disease with major depressive disorder and dementia (30 percent); Parkinson's disease with major depressive disorder and dementia (30 percent); tremors, arm swing, left upper extremity associated with Parkinson's disease with major depressive disorder and dementia (20 percent); bradykinesia, gait, tremors, right lower extremity associated with Parkinson's disease with major depressive disorder and dementia (20 percent); bradykinesia, gait, tremors, left lower extremity associated with Parkinson's Disease with major depressive disorder and dementia (20 percent); constipation associated with Parkinson's disease with major depressive disorder and dementia (10 percent); speech impairment associated with Parkinson's disease with major depressive disorder and dementia (10 percent); stooped posture associated with Parkinson's disease with major depressive disorder and dementia (10 percent); and loss of automatic facial movements associated with Parkinson's disease with major depressive disorder and dementia (noncompensable).  The Veteran has no service-connected vision deficits.  

The Veteran has, as discussed below, Parkinson's disease which results in limited motion and ability to perform activities of daily living.  The following 2015 DBQ from L.Y., M.D. as well as 2016 and 2017 DBQs from J.S., NP support a finding that he is effectively unable to move around on his own without risk of falling and that the criteria for aid and attendance have been net.

An April 2015 DBQ examination for aid and attendance/housebound status completed by L.Y., M.D. indicates the Veteran's Parkinson's disease with associated complications results in unsteady, slow gait as well as inability to prepare his own meals, bathe himself, or manage his own medication.  He was able to manage his own financial affairs, and although his grip was good, he had difficulty with fine movements and could not button his own clothing.  He also required assistance from his wife with regard to using the bathroom.  His motion was limited and he had a history of falls and balance problems.  He was not able to turn his head, reach objects, move the trunk of his body, or bend over.  He required assistance with dressing and putting on his shoes.  He did not ambulate or travel beyond the premises of his home.  On a typical day, he watched television and slept in his recliner.  

A February 2016 DBQ examination for aid and attendance/housebound status completed by J.S., NP also indicates that the Veteran's Parkinson's disease results in an unstable gait and causes the Veteran to have a high risk of falling.  Although the Veteran was able to feed himself, he was not able to cook his own meals.  Moreover, he required assistance for bathing and other hygiene needs.  He also required assistance for management of medication due to his cognitive impairment.  His wife managed his financial affairs.  J.S. further noted that the Veteran had trouble with sitting and standing and that he used a lift chair to stand.  Also, he required his wife's assistance for activities of daily living.

A February 2017 DBQ examination for aid and attendance/housebound status completed by J.S., NP documents the Veteran's continued unstable gait and inability to feed himself.  He also continued to require assistance in bathing and personal hygiene as well as assistance with taking medication due to his cognitive issues.  J.S. further noted that the Veteran was mostly wheelchair bound.  The Veteran was also unable to reach, lift his arms, and grab objects due to the Parkinson's disease.  He experienced dizziness and shaking when standing.  He had poor balance as well as chronic neck and back pain.  J.S. further reported that the Veteran's abnormal gait, mobility issues, and dizziness with movement affected his ability to perform self-care and activities of daily living and that he was mostly homebound due to the Parkinson's disease and the complications associated therewith.  

The Board also notes the testimony of the Veteran's wife at the January 2018 videoconference hearing.  Specifically, the Veteran's wife testified that she and a caregiver who comes for 10 hours a week assist the Veteran with using the bathroom, clean for him, make sure he takes his medication, drive for him, and prepare his meals.  She also noted the Veteran's impairment as to maintaining his balance.  She further testified that the Veteran had a fall in 2015 and that she has not worked since then due to taking care of the Veteran.  Additionally, she reported that the Veteran recently began using a scooter.  

The April 2015, February 2016, and February 2017 DBQs as well as the credible testimony by the Veteran's wife at the January 2018 videoconference hearing indicate that the Veteran is in need of aid and attendance due to his service-connected Parkinson's disease and associated complications.  In this regard, the evidence during the period under consideration reveals that the Veteran requires assistance with using the bathroom, having cleaning done for him, making sure he took his medication, someone driving for him, and preparing his meals.  He is confined to his house and requires the assistance of another in virtually all daily activities.

The Board finds the April 2015 February 2016, and February 2017 DBQ assessment as well as the Veterans' wife credible testimony to be thorough and consistent with the record; it is competent credible evidence that the Veteran requires aid and attendance.  Additionally, as noted above, the Veteran's service-connected disabilities severely impacted many of his day to day activities including feeding, bathing, and dressing.  The Board therefore finds that there is sufficient evidence that the Veteran is in factual need of the aid and attendance of another person because of his service-connected disabilities.

ORDER

Entitlement to SMC based on the need for aid and attendance is granted.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


